Citation Nr: 1448883	
Decision Date: 11/04/14    Archive Date: 11/10/14

DOCKET NO.  12-11 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Whether the character of the appellant's discharge from active service is a bar to the receipt of Department of Veterans Affairs (VA) benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and M.K., his wife


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel

INTRODUCTION

The appellant served on active duty in the United States Marine Corps from February 1985 to December 1987 and was discharged under conditions other than honorable.

This matter comes to the Board of Veterans' Appeals  (Board) on appeal from an September 2010 administrative decision of the VA Regional Office (RO) in Reno, Nevada, that found the appellant's character of discharge to be a bar to his receipt of VA benefits.  He perfected an appeal of that determination.

In March 2013, the appellant and his wife testified during a hearing at the RO before the undersigned Acting Veterans Law Judge.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant had active service from February 1985 to December 1987 and was discharged under conditions other than honorable.  He contends that he sustained three head injuries in service within a short time that caused a traumatic brain injury (TBI) that caused the behavior resulting in his other than honorable discharge.  

The pertinent issue in this case is whether the character of the appellant's discharge from active service bars him from the receipt of VA benefits.  In its September 2010 administrative decision, the RO determined that the appellant's receipt of an other than honorable discharge was related to willful and persistent misconduct, as demonstrated by his repeated civilian traffic citations (speeding and driving, driving with a suspended license, and attempting to evade military police) and unauthorized absence offenses and, as such, he was barred from the receipt of VA benefits.  See 38 C.F.R. § 3.12(d)(4) (2014). 

However, if it is established to the satisfaction of the Secretary of VA that a person was insane at the time of the commission of the offense(s) leading to discharge, then that person will not be barred from receiving benefits administered by the Secretary of VA (as based upon the period of service from which such person was so separated).  See 38 U.S.C.A. § 5303(b) (West 2002); 38 C.F.R. § 3.12(b) (2014); see also 38 C.F.R. § 3.354 (2014) (that defines insanity for purposes of a VA determination of the cause of discharge from service) and VAOPGCPREC 20-97 (that addresses the intended parameters of the types of behavior which are defined as insanity in 38 C.F.R. § 3.354(a) (2014)).

In reviewing the claims file, the Board finds that there appear to be some missing and pertinent service treatment records that could bear on the RO's findings that the appellant's actions were the result of persistent and willful misconduct at the time that he committed the offenses that ultimately led to his discharge from service.  For that reason, the Board will remand the claim at this time. 

Notably, in a May 2010 response to the RO's inquiry, the National Personnel Records Center (NPRC) provided a copy of the Veteran's examination at entrance into service and advised that the "record on file at code 13" did not contain additional service treatment records.  NPRC had no information as to where the Veteran's service treatment records currently were "or if [it] still existed."

According to VA's Adjudication Procedures Manual, for veterans who separated from the United States Marine Corps  prior to May 1, 1994, medical and personnel records were sent to the United States Marine Corps Headquarters in Quantico, VA (address code 41).  Thereafter, a year after retirement or at the end of the military obligation, they are transferred to the National Personnel Records Center (NPRC). M21-MR, III.iii.2.b.16.b.  The Manual also indicates that the records of Marines who have additional reserve obligations may go to either the reserve or guard unit, or to the Marine Corps Mobilization Command in Kansas City, Missouri

VA's duty to assist claimants in obtaining evidence necessary to substantiate their claims includes making "reasonable efforts to obtain relevant records (including private records)," as long as the claimant "adequately identifies" those records and authorizes the Secretary to obtain them.  38 U.S.C.A. § 5103A(b)(1) (West 2002); Loving v. Nicholson, 19 Vet. App. 96, 101-02 (2005).  As part of that assistance, "whenever the Secretary attempts to obtain records from a Federal department or agency . . . the efforts to obtain those records shall continue until the records are obtained unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile."  38 U.S.C. § 5103(b)(3) (West 2002 & Supp. 2014).  Cases in which VA may conclude that no further efforts are required include those in which the Federal department or agency advises VA that the requested records do not exist or the custodian does not have them.  38 C.F.R. § 3.159(e) (2014).

It is not likely that the single request would be sufficient.  See Washington v. Nicholson, 21 Vet App 191 (2007).  It is unclear from the record before the Board whether the Veteran's service treatment records are, indeed, unavailable or whether further and other information was necessary to conduct a thorough search for such records.

Given the response from the NPRC, the Board cannot be certain that the Veteran's service treatment records do not exist or that further efforts to obtain them would be futile.  See 38 U.S.C. § 5103(b)(3) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c)(2) (2014). 

The Veteran described three accidents in service, including a fall (apparently from a telephone pole) and a truck accident, when his vehicle flipped on the side and he hit his head and hurt his ankle while in the back of the truck, after which he was placed on light duty on base, and an off-base car accident in approximately 1987 when his forehead was stitched.  See Board hearing transcript at pages 3, 8-9 and 33.  He was treated for his on-base injuries at the Mag 39 hospital at Camp Pendleton.  Id. at 14.

The file contains a November 12, 1986 service treatment record that includes an assessment of post-concussion syndrome.  The record shows that the Veteran was involved in a motor vehicle accident four days earlier and seen at the time at Tri-Cities Hospital (evidently now Tri-City Medical Center, Oceanside, California), where he was unconscious for two hours.  He was reportedly not hospitalized and results of x-rays taken at the time were negative.  His scalp and eyelid were lacerated.  Thus, on remand, reasonable efforts should be made to obtain these relevant private treatment records.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).

A November 2010 statement from W.W.J., D.Ed., a psychologist, states that TBI may also be referred to as a post-concussion syndrome.  It was noted that, since June 2010, the Veteran demonstrated many symptoms of TBI.

An August 2012 statement from M.T., the Veteran's service comrade, indicates that the Veteran was involved in two motor vehicle accidents, after which his behavior changed.  He became argumentative and confrontational, lost interest in his personal appearance and job, and had difficulty getting along with others.  

Generally VA is required to consider a claimant's mental state at the time he committed the offenses leading to a discharge; and to obtain a medical opinion to determine whether appellant was insane under VA regulations.  Gardner v. Shinseki, 22 Vet. App. 415 (2009).  VA has not obtained such an opinion in the appellant's case.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should contact the United States Marine Corps Headquarters in Quantico, Virginia, the NPRC, and the Marine Corps Mobilization Command in Kansas City, Missouri, and request the Veteran's service treatment records.

a. If, in response to a request for records, it is indicated that no records could be located based on the information provided, the AOJ should determine what information is incorrect or incomplete. 

b. All attempts to obtain this data, and any responses received, should be documented in the claims folder.  If it is determined that the Veteran's service treatment records are unavailable or unattainable, he should be notified in accordance with the procedures set forth in 38 C.F.R. § 3.159(e), of the efforts made to obtain the records and of any additional actions that will be taken with regard to his claims.

2. Request that the Veteran complete authorizations for VA to obtain all private medical records regarding his treatment at Tri-City Medical Center in Oceanside, California, in November 1986.

a. If the appellant fails to provide necessary authorizations, inform him that he can submit the evidence himself.

b. If any requested records cannot be obtained, inform the appellant what records could not be obtained, the efforts made to obtain the records, and what further actions will be taken on his claim.

3. After completion of the development requested above, afford the Veteran a VA psychiatric examination, performed by a physician (psychiatrist or neurologist) or psychologist, to assess whether there were compelling circumstances for his repeated civilian traffic citations and unauthorized absence offenses, and whether he was insane at the time.  The claims file, including all newly obtained evidence, should be sent to the specialist for review. 

a. After the examination, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that:

i. The appellant's repeated civilian traffic offenses and unauthorized absences were the result of an acquired psychiatric disability;

ii. a psychiatric disability caused a prolonged deviation from the appellant's normal behavior; or

iii. interfered with the peace of society; or

iv. caused him to so depart from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.

b. The examiner should also identify any other compelling circumstances for the Veteran's reported repeated civilian traffic and unauthorized absence offenses, including a TBI.

c. The examiner should acknowledge the Veteran's reports as to the circumstances of his civilian traffic and unauthorized absence offenses and his state of mind. 

d. Reasons should be provided for all opinions rendered.  In rendering an opinion, the examiner is particularly requested to address the statement provided by Dr. W.W.J. in November 2010 (to the effect that the Veteran demonstrated many of the symptoms of TBI since June 2010).

If the examiner is unable to provide an opinion without resort to speculation, he or she must explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner is advised that the Veteran is competent to report injuries and symptoms, and that the Veteran's statements must be considered in formulating the requested opinion

4. Review the Veteran's claims file and ensure that the foregoing development actions were completed in full.  If further action is required, it should be undertaken. 

5. If the benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The Veteran need take no action until he is so informed.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



